Worrill, J.
On, February 15, 1949, Guy Rush Paint & Body Co. Ine. filed a foreclosure of its lein for repairs against Sikes Collins, and levy was made on a 1940 Oldsmobile Club Coupe. Equitable Credit Corporation, which had loaned money to Collins on the Oldsmobile and taken a bill of sale to secure debt, filed its claim and forthcoming bond and damage bond as of February 19, 1949. It was stipulated and agreed that the plaintiff introduced as evidence the following: “. . That claimant was paid its debt in full, owed by Sikes Collins, on the 26th day of August, 1949 by an insurance company, on a total loss. . .” The case proceeded to trial without the intervention of a jury, and on January 10, 1952, a judgment was entered for the plaintiff. The claimant’s motion for a new trial was denied. To this judgment the claimant excepted. In this court the defendant in error made a motion to dismiss the writ of error on the ground that the question of the alleged interest of the plaintiff in error has become moot, since it is shown by the stipulation of facts in the record that the debt of the plaintiff in error has been paid in full. Held:
The record showing that the amount due the plaintiff in error has been paid, the question here presented has become moot and, on motion, the writ of error is dismissed.

Writ of error dismissed.


Sutton, C.J., and Felton, J., concur.